Citation Nr: 1817370	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for post traumatic arthritis, left ankle, status post dislocation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Prior to April 14, 2014, the Veteran's post traumatic arthritis, left ankle, status post dislocation was manifested by pain and marked limitation of motion of the ankle.

2.  Following April 14, 2014, the Veteran's post traumatic arthritis, left ankle, status post dislocation has been manifested by ankylosis with abduction, adduction, inversion, or eversion deformity. 

3.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to April 14, 2014, the criteria for a disability rating in excess of 20 percent for post traumatic arthritis, left ankle, status post dislocation have not been met.  
38 U.S.C. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5010- 5271.


2.  Following April 14, 2014, the criteria for a 40 percent disability rating for post traumatic arthritis, left ankle, status post dislocation have been met.  38 U.S.C. 
§§ 1155, 5103, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5270.

3.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letters in June 2009 and March 2010.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.

The Veteran was afforded VA examinations in July 2009, March 2010, and April 2014 for his left ankle disability, and in December 2010 and February 2017 for his lumbar spine disability.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering decisions in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Entitlement to Service Connection

The Veteran is seeking a disability rating in excess of 20 percent for his post traumatic arthritis, left ankle, status post dislocation.  Specifically, the Veteran contends that his left ankle disability is more severe than reflected by his currently assigned disability rating.

By way of history, an unappealed November 1972 rating decision granted service connection for a left ankle disability with an initial 10 percent disability rating, effective July 11, 1972.  In April 2009, the Veteran applied for an increased disability rating in excess of 10 percent for his left ankle disability and a December 2009 rating decision granted a 20 percent rating, effective April 28, 2009.  The 20 percent disability rating was confirmed in a June 2010 rating decision and the Veteran timely appealed the decision in November 2010. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's service-connected post traumatic arthritis, left ankle, status post dislocation is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010- 5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  The hyphenated diagnostic code in this case indicates that traumatic arthritis under Diagnostic Code 5010 is the service-connected disability and that limited motion of the ankle under Diagnostic Code 5271 is the residual disability.

Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion and a maximum schedular rating of 20 percent for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's left ankle disability is currently rated at 20 percent for marked limitation of motion, which is the maximum rating allowable under Diagnostic Code 5271.  However, the Board has a duty to acknowledge and consider all regulations that are potentially applicable to the Veteran's left ankle disability.  Higher schedular ratings for the ankle are only available under Diagnostic Code 5270 when ankylosis is shown.  Under this diagnostic code, a 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Reviewing the relevant evidence of record, in a January 2009 VA treatment record, the Veteran presented with complaints of left ankle pain, which he rated a 5 out of 10.  The Veteran's left ankle muscle strength was a 5 out of 5 with no pain to palpation.  He exhibited pain with dorsiflexion of the left ankle joint and pain with eversion and inversion.  The Veteran was diagnosed with left ankle degenerative joint disease.

In an August 2009 VA treatment record, the Veteran complained of aching left ankle pain and stiffness for the past six months.  He reported that weightbearing had become increasingly difficult. 

The Veteran was afforded a VA examination for his left ankle disability in July 2009.  The Veteran reported pain in his left ankle during weightbearing and with any movement of the ankle.  He was taking hydrocodone and acetaminophen daily to relieve the pain.  The Veteran noted that he felt no ankle pain when he first awakened, but after two hours on his feet, he would need to elevate his ankle before he could move around again.  On examination, the VA examiner noted that the Veteran walked with a limp favoring his left side and did not use a cane, although he did own one.  He had difficulties putting on the sock and shoe for his left foot.  Range of motion testing revealed dorsiflexion of the ankle to 0 degrees due to pain and plantar flexion to 30 degrees with significant pain.  There was no additional loss of range of motion after three repetitions.  The examiner noted that the Veteran was unable to invert or evert the ankle and there was no effusion, heat, or redness of the ankle. 

The Veteran was afforded another VA examination for his left ankle disability in March 2010.  The Veteran reported that his pain had increased since his last VA examination and was consistently a 5 on a scale to 10.  He took tramadol on a daily basis.  The Veteran reported that he experienced flare-ups when he was on his feet a lot.  On examination, the VA examiner noted the Veteran exhibited a limp favoring his left side when walking, but did not use a cane.  He noted that there was no redness, increased heat, or tenderness, but some swelling over the lateral and medial malleolus.  Range of motion testing revealed dorsiflexion limited by pain to 5 degrees and plantar flexion limited by pain to 10 degrees.  There was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination following three repetitions.

The Veteran was again afforded a VA examination for his left ankle disability in April 2014.  The Veteran reported a chronic ongoing discomfort in his left ankle and was taking hydrocodone daily to treat the pain.  He noted flare-ups, intermittent edema, instability, and weakness.  On examination, the VA examiner indicated that the Veteran's left ankle exhibited less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  Range of motion testing revealed left ankle plantar flexion to 15 degrees with pain beginning at 0 degrees and left ankle plantar dorsiflexion to 0 degrees with pain beginning at 0 degrees.  There was no change in range of motion following repetitive-use testing.  Muscle strength testing revealed left ankle flexion and dorsiflexion with active movement against gravity.  The examiner indicated that the Veteran had ankylosis of the left ankle, subtalar, and/or tarsal joint with abduction, adduction, inversion or eversion deformity.

A March 2017 VA treatment record indicated that the Veteran needed the use of a cane to ambulate.

As noted above, the Veteran is receiving the maximum schedular rating under Diagnostic Code 5010-5271 for marked limitation of motion of the left ankle.  The Veteran's symptoms of pain and marked limitation of motion are contemplated by this diagnostic code.  As such, a higher rating is not possible under Diagnostic Code 5010-5271.  Further, at no point during the appeal period prior to April 14, 2014 does the medical evidence of record demonstrate ankylosis of the left ankle.  Therefore, a higher rating under Diagnostic Code 5270 is not available.  38 C.F.R. § 4.71a. 

The Board has considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion; however, the Veteran has been assigned the maximum rating for the left ankle based on limitation of motion, and pain alone does not allow for a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  The Board considered the Veteran's lay statements regarding the functional impact of his service-connected left ankle disability and these statements have supported the award herein.  To the extent that the Veteran argues his symptomatology approximates symptoms warranting a rating in excess of 20 percent, his statements are outweighed by the medical evidence of record, which reveal symptoms contemplated by the 20 percent disability rating under which he is compensated. 

Given the foregoing, the Board finds that a rating in excess of 20 percent is not warranted prior to April 14, 2014.  The Veteran currently receives the maximum schedular rating allowable under Diagnostic Code 5010-5271 and has not exhibited ankylosis of the left ankle which would warrant an increased disability rating under Diagnostic Code 5270.  Hence, for the period prior to April 14, 2014, the claim must be denied.  See 38 C.F.R. § 3.102. 

For the period beginning April 14, 2014, resolving any doubt in the Veteran's favor, the Board finds that a 40 percent disability rating is warranted for this period on appeal.  The April 2014 VA examination found that the Veteran suffered from ankylosis of the left ankle with abduction, adduction, inversion or eversion deformity, which warrants a 40 percent disability rating under Diagnostic Code 5270.  The Board notes that a rating higher than 40 percent is not available under any of the diagnostic codes pertaining to the ankle.  Hence, for the period following April 14, 2014, a 40 percent disability rating for post traumatic arthritis, left ankle, status post dislocation is granted.  See 38 C.F.R. § 3.102

III.  Entitlement to TDIU 

The Veteran asserts that he is unable to work due to his service-connected post traumatic arthritis, left ankle, status post dislocation.  In March 2010, the Veteran submitted an application for increased compensation based on unemployability due to his left ankle disability.  He stated that the pain in his ankle was so bad he took early retirement.  See October 2008 VA Treatment Record.  The RO denied entitlement to TDIU in a June 2010 rating decision and the Veteran filed a timely appeal.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2017).  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Where a claimant does not meet the schedular criteria of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

In this case, the Board finds that the preponderance of the evidence is against granting the Veteran's TDIU claim.  The Board notes initially that service connection was solely in effect for post traumatic arthritis, left ankle, status post dislocation at 20 percent until November 5, 2010, when service connection was granted for lumbar spine degenerative disc disease at 20 percent, resulting in a combined rating of 40 percent from November 5, 2010.  The decision herein has increased the Veteran's disability rating for post traumatic arthritis, left ankle, status post dislocation to 40 percent beginning April 14, 2014, resulting in a combined rating of 50 percent from April 14, 2014.  A March 2017 rating decision increased the Veteran's lumbar spine degenerative disc disease to 40 percent and granted service connection for left lower extremity radiculopathy at 20 percent, both effective January 12, 2017.  The Veteran's combined rating increased to70 percent from January 12, 2017.  

The Veteran has not had one disability rated at 60 percent or more, or a combined disability rating of 70 percent or more prior to January 12, 2017 and thus, fails to meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Therefore, prior to January 12, 2017, the question is then whether there was a plausible basis for concluding that the Veteran's service-connected left ankle and lumbar spine disabilities, regardless of age, prevented him from securing and following substantially gainful employment, per 38 C.F.R. § 4.16(b).  For the period following January 12, 2017, the Veteran's combined 70 percent rating has met the threshold requirement of 38 C.F.R. § 4.16(a) and thus, the question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

In a December 2008 VA treatment record, the Veteran indicated that he had to quit his job due to his left ankle and right shoulder disabilities.  He reported that he could not stand or walk for long due to his ankle, and he could not lift due to his shoulder.  The Veteran stated that no one was willing to hire him due to these disabilities. 

In December 2008, the Veteran applied for Social Security Disability Insurance (SSDI) based on his left ankle disability and a right shoulder injury.   He noted that he had stopped working in October 2008 due to right shoulder and left ankle pain.  In a December 2008 SSA Disability Report, the Veteran indicated that he had graduated high school and worked as a welder for 15 years and a facility mechanic for 18 years.  He reported that he experienced pain and swelling in the left ankle when he stood or walked all day.  He awakened with stiff ankles in the morning, making it difficult to get around.  The Veteran also reported that lifting anything hurt his arm and that he could not lift his arm above his shoulder.  

In a January 2009 SSA Adult Function Report, the Veteran indicated that his daily activities included caring for his dogs and working on or around his house, preparing it for sale.  He noted that although he had no problems with personal care, he could not stand for more than two hours.  The Veteran indicated that he went outside daily and traveled by car or walking.  His hobbies included watching television, hunting, and fishing, although he did them much less since his disabilities began.  The Veteran indicated that he did not need the use of crutches, a walker, a wheelchair, a cane, or a brace/splint.

A January 2009 SSA Field Office Disability Report noted that an interview of the Veteran revealed no difficulties hearing, reading, breathing, understanding, coherency, concentrating, talking, answering, sitting, seeing, writing, and using hands.  Trouble walking and standing due to the left ankle was observed after the interview. 

In a March 2009 SSA Physical Residual Functional Capacity Assessment, the Veteran was given a primary diagnosis of right shoulder degenerative joint disease and a secondary diagnosis of left ankle chronic swelling and pain.  The assessment indicated that the Veteran could occasionally lift up to 20 pounds, frequently lift up to 10 pounds, stand and walk for at least two hours out of an eight hour workday, sit for about six hours out of an eight hour workday, and push or pull limited in the upper extremity.  The Veteran's postural limitations included occasional ability for, balancing, stooping, kneeling, crouching, and crawling; and no ability for climbing ramps/stairs and climbing/ladders/ropes/scaffolds due to his knees.  The Veteran's manipulative limitations included limited reaching in all directions, but unlimited gross manipulation, fine manipulation, and feeling.  He had no visual, communicative, or environmental limitations.  The Veteran was found to be disabled for SSA purposes, effective November 2008, based on a primary diagnosis of left ankle decreased range of motion and a secondary diagnosis of degenerative changes with essentially no internal rotation of the humerus. 

In a July 2009 VA examination, the Veteran reported working in maintenance for the last number of years.  He stated that his work primarily involved using a computer occasionally and carrying a small tool bag, with no significant walking or lifting.  The Veteran reported that his ankle pain would begin after two hours of being on his feet and he would need to elevate his left ankle for two to three hours before he could get up and around again.  

In a March 2010 VA examination, the VA examiner noted that the Veteran could no longer climb ladders, walk long distances, and run, or jump due to his left ankle disability.  The Veteran walked with a limp and it was noted that he was being fitted for a left ankle brace as well as a cane.  The examiner indicated that the Veteran's daily activities were limited, as he tried to stay off his ankle as much as possible.  The Veteran reported that he worked as a welder for years until it became too difficult to continue.  He then worked in maintenance for 17 years, but that involved climbing stairs, ladders, and being on his feet often.  The Veteran had to retire in December 2008 when he could no longer do the work.

In a December 2010 VA examination for the Veteran's spine, the VA examiner indicated that the Veteran used a cane to walk and could not bend, lift over 20 pounds, run, and could only walk short distances.  The examiner noted that the Veteran did not work because of his left ankle and that his service-connected back disability had no effect on his ability to work. 

In an April 2014 VA examination, the Veteran reported chronic pain, instability, and weakness in his left ankle.  He stated that he had worked in maintenance for more than 18 years and took early retirement due to his inability to withstand prolonged walking and standing, climbing stairs or ladders, and difficulty walking inclines and declines.  The VA examiner opined that, given his education and vocational experience, the Veteran's left ankle disability was sufficient to prevent him from pursuing or maintaining substantially active or sedentary gainful employment.  The examiner noted that the Veteran was unable to use his skills as a welder and was unable to provide industrial maintenance due to left ankle restrictions.  At the same time, the examiner also determined that the Veteran's left ankle did not preclude total sedentary occupational opportunities, but he had to be afforded the opportunity to walk on smooth even surfaces and use of a cane for all standing and walking. 

In a February 2017 VA examination for his service-connected lumbar spine disability, the Veteran reported a constant dull pain in his back with a sharp shooting pain that radiated into his left thigh when he attempted to walk or stand. He stated that his lumbar back disability prevented him from bending down and he was unable to pick objects off the floor.  Examination revealed severe radiculopathy in the Veteran's left lower extremity.  The examiner opined that the Veteran's lumbar spine disability impacted his ability to work due to his inability to bend down and severe intermittent pain upon initiating standing or walking. 

Upon review of the evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities throughout the course of the appeal.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

The Board finds that while the Veteran may not be able to perform the physical requirements of a welder or a maintenance worker anymore, the medical evidence supports that the Veteran would, at the very least, be able to perform sedentary work, if not lighter physical work, for the entire period on appeal.  In this regard, in the January 2009 SSA Adult Function Report the Veteran noted that he cared for his dogs and worked on his house in preparation for sale.  He indicated that he left his home daily and traveled by walking or by car.  He also noted that his hobbies included hunting and fishing, which both require some degree of movement.  The March 2009 SSA Physical Residual Functional Capacity Assessment indicated that the Veteran was able to occasionally lift up to 20 pounds, frequently lift up to 10 pounds, stand and walk for at least two hours out of an eight hour workday, and sit for about six hours out of an eight hour workday.  He also had the occasional ability for balancing, stooping, kneeling, crouching, and crawling.  Similarly, the March 2010 VA examination determined that the Veteran could not bend or run, but could lift up to 20 pounds and walk short distances.  This evidence supports a finding that the Veteran would be capable of performing light physical work.

There is also no indication that the Veteran is unsuited for sedentary work.  On the contrary, the January 2009 SSA Field Office Disability Report indicated that the Veteran had no difficulties hearing, reading, breathing, understanding, coherency, concentrating, talking, answering, sitting, seeing, writing, and using hands.  The March 2009 SSA Physical Residual Functional Capacity Assessment noted that the Veteran had no visual, communicative, or environmental limitations.  In his July 2009 VA examination, the Veteran noted that he used a computer occasionally, indicating some degree of technical ability.  The Board is cognizant of the fact that the Veteran's prior work experience is solely as a welder and a maintenance worker, that his highest level of education was the 12th grade, and that he has not previously held a sedentary job.  However, the Board does not find that the lack of a college degree or prior sedentary work experience would necessarily prevent the Veteran from obtaining or maintaining substantially gainful employment given that his service-connected disabilities (a combination of a left ankle disability, lumbar spine disability, and left lower extremity radiculopathy during different periods of the appeal) would not be expected, and have not been shown, to impact his ability to interact with the public or coworkers in a sedentary capacity.

The Board acknowledges that the April 2014 VA examiner found that the Veteran's left ankle disability was sufficient to prevent him from pursuing or maintaining substantially active or sedentary gainful employment because he was unable to use skills from previous forms of employment, specifically that of welding and maintenance.  However, as discussed above, the Board finds no indication that the Veteran would not be able to tolerate at least sedentary work, which is supported by the April 2014 examiner's determination that the Veteran's left ankle disability did not preclude total sedentary occupational opportunities.  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Board further acknowledges that the Veteran was found disabled for SSA purposes due his left ankle and right shoulder disabilities.  While findings from SSA constitute probative evidence with respect to a TDIU claim, they are not dispositive or binding on VA.  SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  SSA bases disability on a claimant's maximum residual functional capacity (MRFC), and whether there is substantial gainful activity that could be performed with that MRFC.  A claim for TDIU focuses on unemployability based on impairments caused only by service-connected disabilities.  Moreover, unlike SSA, VA does not take into account age in making its determination.  In other words, SSA determinations consider the impact of nonservice-connected disorders, such as the Veteran's right shoulder disability in the present case.  Thus, the probative value of this evidence is diminished in determining whether the Veteran is precluded from securing or following gainful employment as a result of service-connected disabilities alone.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In adjudicating this claim, the competence and credibility of lay statements must be considered by the Board.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran has endorsed left ankle pain which has impacted his ability to maintain substantially gainful employment.  The Veteran has also reported that no one wants to hire him because of his left ankle disability and nonservice-connected shoulder disability.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  That stated, the evidence of record does not favor a finding that the Veteran's service-connected disabilities alone render him unable to secure and follow gainful employment, as the Veteran has reported that it has been his left ankle and right shoulder that render him unemployable, and his lumber spine disability had been found to have no impact on his employability.

Given the foregoing, the Board finds that the Veterans service-connected disabilities have not prevented him from securing or following gainful employment during the entire course of the appeal.  Despite limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b).



ORDER

Entitlement to a disability rating in excess of 20 percent for post traumatic arthritis, left ankle, status post dislocation, prior to April 14, 2014 is denied.

Entitlement to a 40 percent disability rating for post traumatic arthritis, left ankle, status post dislocation, for the period beginning April 14, 2014, is granted subject to the laws and regulations governing monetary awards.

Entitlement to TDIU is denied.





____________________________________________
G. A. WASIK

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


